     Case 16-05049     Doc 5    Filed 04/06/16   Entered 04/06/16 09:16:08     Desc Main
                                   Document      Page 1 of 2




  Dated: April 06, 2016
  The following is SO ORDERED:


                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  BBB
                                                    BBB
                                                      BBBBB
                                                          BBB
                                                            BBB
                                                              BB
                                                               BBBB
                                                                  BB BBBBBBBBBBBBBB
                                                                  BBB
                                                                   -LPP\/&URRP
                                                    81,7('67$7(6%$1.5837&<-8'*(
                                                    811,7
                                                        , ('67$7(6%$1.5837&<


   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                       THE UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


In re                                      )
CHARLES E. WALKER,                         )                 Case No. 16-10413
      Debtor.                              )                 Chapter 11
                                           )
Family Trust Services, LLC;                )
Steven Reigle; Regal Homes Co.;            )
and Billy Gregory, on behalf of themselves )
and those similarly situated,              )
      Plaintiffs,                          )
v.                                         )                 Adv. Pro. No. 16-5049
                                           )
REO Holdings, LLC; Charles Walker;         )
Jon Paul Johnson; Julie Coone;             )
Nationwide Investments, LLC; and           )
Merdan Ibrahim,                            )
      Defendants.                          )


                         ORDER STRIKING NOTICE OF REMOVAL


      The Defendants in this matter filed Notice of Removal on April 5, 2016, in which they gave
notice of removal of lawsuit from the Chancery Court for the State of Tennessee, Twentieth
Judicial District, Davidson County, pursuant to 28 U.S.C. § 1452 and Federal Rule of Bankruptcy
Procedure 9027.


     Case 3:19-ap-90088 Doc 3-4 Filed 05/13/19 Entered 05/13/19 17:32:04             Desc
              Exhibit Order Striking Notice of Removal (No. 5049) Page 1 of 2
       Case 16-05049        Doc 5    Filed 04/06/16       Entered 04/06/16 09:16:08       Desc Main
                                        Document          Page 2 of 2


        28 U.S.C. § 1452(a) provides that “A party may remove any claim or cause of action in a
civil action . . . to the district court for the district where such civil action is pending, if such district
court has jurisdiction of such claim or cause of action under section 1334 of this title.” 28 U.S.C.
§ 1452(a) (emphasis added). Bankruptcy Rule 9027(a)(1) similarly provides that “A notice of
removal shall be filed with the clerk for the district and division within which is located the state
or federal court where the civil action is pending.” Section 1452(a) is “unambiguous” and “requires
the [notice of] removal to be filed with ‘the district court for the district where [the] civil action is
pending.’ ” In re Newport Creamery, Inc., 275 B.R. 178, 181 (Bankr. D.R.I. 2002); see also In re
Aztec Indus., Inc., 84 B.R. 464, 467 (Bankr. N.D. Ohio 1987).
        In this action, the civil action at issue is pending in Davidson County. 28 U.S.C. § 123(b)(1)
provides that Davidson County is in the Middle District of Tennessee. Clearly, the Western District
of Tennessee is not the “district where such civil action is pending” and the removal of the action
to this Court is not proper. In re Sunset Marine of Puerto Rico, Inc., 495 B.R. 190, 195 (Bankr.
D.P.R. 2013) (“Removal to the district court in the district where the state case is pending is
mandated by statute and implemented by rule.”).
        In response to the Notice of Removal, the Plaintiffs in this action filed a Motion for Remand.
In addition to arguing that removal of the state court action was not appropriate, the Plaintiffs also
asked the Court to award costs and attorney’s fees incurred as a result of the notice of removal
pursuant to 28 U.S.C. § 1447(c). Because the Court is striking the Notice of Removal, the
Plaintiffs’ Motion for Remand is moot; however, the striking of the Notice of Removal is without
prejudice to the Plaintiffs filing a Motion for Attorney’s Fees and Costs which contains an itemized
statement of fees and costs incurred in responding to the Defendants’ Notice of Removal in this
proceeding. If filed, such motion will be set for a hearing before this Court.
        It is THEREFORE ORDERED that the Defendants’ Notice of Removal is STRICKEN.
IT IS SO ORDERED.


Mailing List:
Plaintiffs
Paul Krog, attorney for Plaintiffs
Defendants
Thomas Strawn, Defendans’ Attorney
United States Trustee




                                                      2

      Case 3:19-ap-90088 Doc 3-4 Filed 05/13/19 Entered 05/13/19 17:32:04                         Desc
               Exhibit Order Striking Notice of Removal (No. 5049) Page 2 of 2
